MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Aug 28 2020, 8:52 am
court except for the purpose of establishing
                                                                                     CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rodney T. Sarkovics                                      Curtis T. Hill, Jr.
Sarkovics Law                                            Attorney General
Carmel, Indiana                                          Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Landon Patrick Hill,                                     August 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-597
        v.                                               Appeal from the Hamilton Circuit
                                                         Court
State of Indiana,                                        The Honorable Paul A. Felix,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         29C01-1809-F5-6649



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020          Page 1 of 10
                                             Case Summary
[1]   Landon Patrick Hill challenges the sufficiency of the evidence to support his

      convictions for level 5 felony carrying a handgun without a license, class B

      misdemeanor marijuana possession, and level 6 felony theft. We affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the verdict are as follows. Around 3:00 a.m. on

      September 21, 2018, Westfield Police Sergeant Scott Grimes was patrolling a

      two-lane stretch of Indiana State Road 32. He passed a pickup truck with a

      trailer traveling at thirty-eight miles per hour in a thirty-miles-per-hour zone.

      When he looked in his rearview mirror, he could see that the trailer taillights

      were not activated, as required by law. He turned his vehicle around and

      followed the truck. At that point, he saw that the trailer did not have a license

      plate, as required by law.


[3]   Hill, the truck’s driver and sole occupant, pulled into the parking lot of a closed

      gas station. Shortly thereafter, as Hill began to pull away from the pump,

      Sergeant Grimes activated his lights and initiated a traffic stop. During the

      stop, Hill was overtly nervous and excessively sweaty, considering the mild

      weather. Sergeant Grimes asked for Hill’s license and registration, and Hill

      gave him his name. The truck was registered in the name of a female, who Hill

      said was his girlfriend. Sergeant Grimes noticed that the trailer was empty and

      that the pole that ordinarily supports the trailer when it is not attached to a

      vehicle was in an unusual position, just a couple inches off the ground. He


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 2 of 10
      asked Hill where he had gotten the trailer and when he had attached it to the

      truck. Hill said that he had bought it “from a guy in Anderson about a week

      ago” and had attached it earlier that day. Tr. Vol. 2 at 75. He was unable to

      produce any paperwork or documentation showing ownership of the trailer.

      The only marking on the trailer was a “Tractor Supply” stamp. Id. at 79.


[4]   Sergeant Dewey Abney Grimes ran Hill’s name through a BMV query and

      discovered that Hill was driving on a suspended license. Hill was removed

      from the truck and arrested. When Officer retrieved Hill’s cell phone from the

      truck at Hill’s request, he discovered “marijuana shake” on the driver’s side

      floorboard. Id. at 106. An inventory search of the truck produced a loaded .45

      caliber handgun tucked under the steering column and a white bag containing a

      jar of marijuana, which was found just behind the center console.


[5]   The State charged Hill with class A misdemeanor carrying a handgun without a

      license, class A misdemeanor driving while suspended, class B misdemeanor

      possession of marijuana, and level 5 felony carrying a handgun without a

      license with a prior conviction for class D felony carrying a handgun without a

      license. Meanwhile, officers attempted to ascertain the ownership of the trailer.

      Officer Steffan Short went to Tractor Supply to see whether they had similar

      trailers and discovered that the trailer in question had not been stolen from

      Tractor Supply. Not long after, police received a report of a trailer stolen from




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 3 of 10
      Bullpen Tournaments (Bullpen). Bullpen reported that one or two 1 of its trailers

      had recently been stolen from Grand Park Sports Complex. Edward Devine,

      Bullpen’s superintendent at Grand Park, identified the trailer recovered from

      Hill as one of Bullpen’s trailers. He explained that the trailer had not been used

      on public roads but was used only to transport sandbags to and from the various

      athletic fields; therefore, it was not plated. Bullpen had purchased the trailer

      two years earlier for just over $1200.


[6]   The State amended the charging information to add a count of level 6 felony

      theft. Hill proceeded pro se during pretrial proceedings, failed to appear for his

      jury trial, and was tried in absentia. The jury convicted Hill as charged. The

      trial court vacated the misdemeanor handgun conviction on double jeopardy

      grounds and sentenced Hill to an aggregate six-year term. Hill now appeals.

      Additional facts will be provided as necessary.


                                       Discussion and Decision

             Section 1 – The evidence is sufficient to support Hill’s
              conviction for carrying a handgun without a license.
[7]   Hill first challenges the sufficiency of the evidence to support his conviction for

      carrying a handgun without a license. When reviewing a challenge to the

      sufficiency of evidence, we neither reweigh evidence nor judge witness




      1
        The record is unclear whether one or two trailers had been stolen from Bullpen. This particular report
      appeared to involve one trailer.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020                   Page 4 of 10
      credibility. Moore v. State, 27 N.E.3d 749, 754 (Ind. 2015). Rather, we consider

      only the evidence and reasonable inferences most favorable to the verdict and

      will affirm the conviction unless no reasonable factfinder could find the

      elements of the crime proven beyond a reasonable doubt. Id. Reversal is

      appropriate only when reasonable persons would be unable to form inferences

      as to each material element of the offense. McCray v. State, 850 N.E.2d 998,

      1000 (Ind. Ct. App. 2006), trans. denied. The evidence need not “overcome

      every reasonable hypothesis of innocence.” Dalton v. State, 56 N.E.3d 644, 647

      (Ind. Ct. App. 2016) (citation omitted), trans. denied. Circumstantial evidence

      alone may sustain a conviction if that circumstantial evidence supports a

      reasonable inference of guilt. Maul v. State, 731 N.E.2d 438, 439 (Ind. 2000).


[8]   Hill was convicted of carrying a handgun without a license as a level 5 felony,

      which required the State to prove beyond a reasonable doubt that he (1) carried

      a handgun; (2) in any vehicle or on or about his body; (3) without being

      licensed; and (4) had a prior conviction for carrying a handgun without a

      license. Ind. Code § 35-47-2-1. Hill’s only argument is that the evidence is

      insufficient to support the jury’s conclusion that he knowingly possessed the

      handgun recovered from the truck.


[9]   A conviction for unlawful possession of a handgun may rest on proof of either

      actual or constructive possession. Houston v. State, 997 N.E.2d 407, 409-10

      (Ind. Ct. App. 2013). Actual possession occurs when the defendant has direct

      physical control over the contraband; constructive possession is established

      when the defendant has both the capability and the intent to maintain dominion

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 5 of 10
       and control over the contraband. Id. at 410. Hill’s possession of the truck

       which housed the handgun is sufficient to establish that he was capable of

       maintaining dominion and control over it. Id. The facts supporting his

       capability are even more compelling given the location of the handgun within

       the vehicle – underneath the steering column, within his reach.


[10]   Hill asserts that he did not have exclusive possession of the truck because the

       truck belonged to his girlfriend. However, the issue is not ownership of the

       vehicle or premises where the contraband is found but rather possession of it.

       Goliday v. State, 708 N.E.2d 4, 6 (Ind. 1999) (emphasis added). Hill was the sole

       occupant of the truck when Sergeant Grimes stopped it. As such, he had

       exclusive control over the vehicle at the time of the stop. “His exclusive

       possession of the vehicle was sufficient to raise a reasonable inference of

       intent.” Id.


[11]   Hill had both the capability and intent to maintain dominion and control over

       the handgun. His arguments concerning the officers’ failure to check for

       fingerprints or search for documentation concerning the handgun are merely

       invitations to reweigh evidence, as is his argument concerning plain view. We

       decline his invitations. The evidence and reasonable inferences most favorable

       to the verdict are sufficient to support Hill’s conviction for carrying a handgun

       without a license. We therefore affirm it.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 6 of 10
              Section 2 – The evidence is sufficient to support Hill’s
                      conviction for marijuana possession.
[12]   Hill also challenges the sufficiency of the evidence to support his conviction for

       marijuana possession. To convict Hill of class B misdemeanor marijuana

       possession, the State was required to prove that he knowingly possessed

       marijuana. Ind. Code § 35-48-4-11. Hill again focuses his argument on the

       possession element, claiming that the State failed to prove that he constructively

       possessed the marijuana. As with the handgun, the marijuana was discovered

       inside a vehicle in which Hill was the driver and sole occupant. He therefore

       was capable of possessing it. Also like the handgun, the bag of marijuana was

       close to Hill – right behind the center console, within his reach. We also note

       that Officer Abney observed marijuana shake on the driver’s side floor of the

       truck, where Hill had been seated. Hill’s argument that the absence of an odor

       suggests that he was not the person who created the mess is an invitation to

       reweigh evidence, which we may not do. The evidence was sufficient to

       establish Hill’s intent. Hill constructively possessed the marijuana; therefore,

       we affirm his conviction for marijuana possession.


         Section 3 – The evidence is sufficient to support Hill’s theft
                                conviction.
[13]   Hill also asserts that the evidence is insufficient to support his theft conviction.

       To convict Hill of theft, the State was required to prove beyond a reasonable

       doubt that he knowingly or intentionally exerted unauthorized control over

       property of another person with intent to deprive the other person of any part of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 7 of 10
       its value or use. Ind. Code § 35-43-4-2(a). The offense is a level 6 felony if the

       property has a value of at least $750 and less than $50,000. Ind. Code § 35-43-

       4-2(a)(1).


[14]   Probative evidence establishes that Hill was in possession of Bullpen’s stolen

       trailer. Superintendent Devine testified that the trailer recovered from Hill is

       “one of our trailers. I’m sure of it.” Tr. Vol. 2 at 124. He recognized the trailer

       not merely because it was the same model but also because of the unique way

       that they configured the trailers for use at Grand Park. Id. at 129.


[15]   Nevertheless, as Hill correctly asserts, the mere unexplained possession of

       stolen property, standing alone, does not automatically support a conviction for

       theft. Fortson v. State, 919 N.E.2d 1136, 1143 (Ind. 2010). Rather, such

       possession is to be considered along with other evidence, such as how recent or

       distant in time his possession was to the time the item was stolen and other

       circumstances such as proximity to the place of the theft. Id. Here, Bullpen

       superintendent Devine explained the process of unloading and parking the

       trailers at the end of the athletics season and indicated that the timing of the

       theft is consistent with the date on which Hill was found with the trailer and

       arrested. Moreover, the gas station where Hill was found with the trailer was

       within two or three miles of the Grand Park outbuilding where the trailers had

       been parked. Hill told Sergeant Grimes that he lived in Noblesville and said

       that he was on his way home from his girlfriend’s house in Indianapolis. When

       the sergeant asked him “how he had gotten to be on State Road 32 in

       Westfield,” he said that “he needed to check his GPS to remember how he got

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 8 of 10
       to where he was at from Indianapolis.” Tr. Vol. 2 at 76. It was within the

       jury’s province to assess the credibility of Hill’s explanation for his presence in

       Westfield at 3:00 a.m.


[16]   Moreover, both Sergeant Grimes and Officer Abney testified that Hill was

       pouring with sweat even though the weather was mild and it was the middle of

       the night. The officers also noticed abnormalities in the way that the trailer had

       been fastened to the truck that Hill was driving. For example, both officers

       explained that their attention was drawn to the unusual position of the pole at

       the front of the trailer, which was too close to the ground. Officer Abney, who

       has owned and used a trailer for many years, testified concerning other aspects

       of the trailer that were abnormal, most notably, that the secondary trailer

       hooks, which keep the trailer from becoming detached if the truck and trailer hit

       bumps or potholes, simply were not there. He stated that it “looked like [the

       trailer] was just put on there very quickly and not with any thought of hauling

       things.” Id. at 103. This evidence supports a reasonable inference that Hill’s

       profuse sweating was attributable at least in part to his recent exertion in

       (quickly and awkwardly) connecting the trailer to the truck at the nearby Grand

       Park. Hill’s statements to Sergeant Grimes that he had purchased the trailer a

       week earlier from an unnamed guy in Anderson amount to an invitation to

       reweigh evidence, which we may not do. The evidence and reasonable

       inferences most favorable to the verdict are sufficient to support the jury’s

       conclusion that Hill knowingly or intentionally exerted unauthorized control

       over Bullpen’s trailer with intent to deprive Bullpen of its use and value.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 9 of 10
[17]   Finally, Hill claims that the State failed to establish that the trailer had a value

       of at least $750. Devine testified that he was the purchasing agent who actually

       bought the trailer two years earlier for “just over $1200.” Id. at 129. He also

       explained that the Bullpen trailers were never taken out on the roadways and

       were used only to haul sandbags around Grand Park. See State’s Ex. 2

       (photograph depicting stolen trailer as clean and in good condition). This

       testimony supports the jury’s reasonable inference that the trailer was still worth

       at least $750. Based on the foregoing, we conclude that the evidence is

       sufficient to support Hill’s conviction for theft as a level 6 felony. Accordingly,

       we affirm.


[18]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-597 | August 28, 2020   Page 10 of 10